Exhibit 21.1 Name Jurisdiction of Incorporation Allergan Productos Farmaceuticos S.A. Argentina Actavis Australia Pty Ltd. Australia Actavis Pharma Pty Ltd.(f/k/a Watson Pharma Pty Ltd) Australia Actavis Pty Ltd (f/k/a/ Ascent Pharmaceuticals Pty Ltd) Australia Allergan Australia Pty Limited Australia Ascent Australia Pty Ltd Australia Ascent Pharma Pty Ltd. Australia Ascent Pharmahealth Pty Ltd Australia Axcan Pharma (Australia) Pty Ltd Australia Eremad Pty Ltd. Australia Gastro Services Pty Ltd Australia Medis Pharma Pty Ltd. (f/k/a Spirit Pharmaceuticals Pty Ltd) Australia SC Pharma (Pty) Ltd. Australia Warner Chilcott Australia Pty. Ltd. Australia Willow Pharmaceuticals (Australia) Pty Ltd. Australia Actavis GmbH Austria Forest Laboratories Osterreich GmbH Austria Kythera Biopharmaceuticals Australia Pty Ltd. Autralia Allergan N.V. Belgium Femalon SPRL Belgium Odyssea Pharma SPRL Belgium Uteron Pharma SPRL Belgium Warner Chilcott Pharmaceuticals B.V.B.A. Belgium Allergan Development Ventures I LP Bermuda Allergan Holdings B Ltd. Bermuda Kythera Holdings Limited Bermuda Schein Pharmaceutical Ltd Bermuda Warner Chilcott Holdings Company II, Limited Bermuda Warner Chilcott Holdings Company III, Limited Bermuda Warner Chilcott Limited Bermuda Actavis Farmaceutica LTDA (f/k/a Arrow Farmaceutica LTDA) Brazil Allergan Produtos Farmaceuticos Ltda. Brazil Seeker Investments Limited British Virgin Islands Soosysoo Ltd. British Virgin Islands Watson Pharmaceuticals (Asia) Ltd. British Virgin Islands Watson Pharmaceuticals China Limited British Virgin Islands Watson Pharmaceuticals International Ltd. British Virgin Islands WP Holdings Ltd. British Virgin Islands Actavis EAD Bulgaria Actavis Operations EOOD Bulgaria Allergan Bulgaria EOOD Bulgaria Balkanpharma Dupnitsa AD Bulgaria Balkanpharma Securitiy EOOD Bulgaria Balkanpharma Troyan AD Bulgaria Opening Pharma Bulgaria EOOD Bulgaria Name Jurisdiction of Incorporation 3948587 Canada Inc. Canada Abri Pharmaceuticals Company Canada Actavis Pharma Company (f/k/a Cobalt Ph. & Arrow Ph. OTC) Canada Actavis Specialty Pharmaceuticals(f/k/a Watson Pharma Co) Canada Allergan Inc. Canada Aptalis Pharma Canada ULC Canada Aptalis Pharma Export, Inc. Canada Biozymes Inc. Canada Forest Laboratories Canada Inc. Canada Warner Chilcott Canada Co. Canada Allergan Holdings CLimited Cayman Island Allergan Pharmaceuticals Ireland Cayman Island Allergan Laboratorios Limitada Chile Allergan Information Consulting (Shanghai) Co., Ltd. China Changzhou Siyao China Marrow Pharmaceuticals Research & Development Co Ltd. China Med All Enterprise (Shanghai) Co. Ltd. China / Shanghai Allergan de Colombia S.A. Colombia Allergan Costa Rica S.R.L Costa Rica Actavis (Cyprus) Ltd. Cyprus Balkanpharma Healthcare International (Cyprus)Ltd. Cyprus Paomar Plc. Cyprus Actavis CZ a.s. Czech Republic Allergan Cz s.r.l. Czech Republic Actavis A/S Denmark Actavis Nordic A/S Denmark Allergan ApS Denmark Arrow ApS Denmark Arrow Group ApS Denmark Forest Laboratories Denmark APS Denmark Medis-Danmark A/S Denmark UAB Actavis Baltic Estonia Branch Estonia Actavis OY (Finland) Finland Allergan Norden AB (Finnish branch) Finland Allergan France SAS France Allergan Holdings France SAS France Allergan Industrie SAS France Aptalis Pharma SAS France Axcan France (Invest) SAS France Eurand France S.A.S. France Forest Holding France S. A.S. France Forest Laboratories France S.A.S. France Medis Pharma France SAS France Warner Chilcott France SAS France Aptalis Pharma GmbH Germany Forest Laboratories Deutschland GmbH Germany Medis Pharma GmbH Germany Warner Chilcott Deutschland GmbH Germany Name Jurisdiction of Incorporation WC Pharmaceuticals I Limited Gibraltar WC Pharmaceuticals II Limited Gibraltar Alet SA Greece Specifar SA Greece Allergan Hellas Pharmaceuticals S.A. Greece Actavis Hong Kong Limited Hong Kong Allergan Asia Limited Hong Kong Allergan Hong Kong Limited Hong Kong Arrow Pharma HK Ltd. Hong Kong Ascent Pharmahealth Hong Kong Ltd. Hong Kong Actavis Hungary Kft Hungary Actavis ehf. Iceland Actavis Finance ehf. Iceland Actavis Group ehf. Iceland Actavis Group PTC ehf. Iceland Actavis Pharma Holding 4 ehf (APH4) Iceland Actavis Pharma Holding 5 ehf (APH5) Iceland Medis ehf Iceland Actavis Pharma Development Centre Pvt Ltd. India Actavis Pharma Private Ltd. India Allergan Healthcare India Private Limited India Allergan India Private Limited India Lotus Laboratories Private Ltd. India Watson Pharma Private Ltd. - Mumbai India PT Actavis Indonesia Indonesia Actavis Acquisition 1S.à r.l. Irish Branch Ireland Actavis Ireland Holding Limited Ireland Actavis Ireland Ltd. Ireland Allergan Botox Ltd Ireland Allergan Development I Ireland Allergan Development II Ireland Allergan Development Ventures I Ireland Ireland Allergan Ireland Holdings Ltd. Ireland Allergan Pharmaceuticals Holdings (Ireland) Ireland Allergan Pharmaceuticals International Ltd. (f/k/a Aptalis Pharma Ltd.). Ireland Allergan Pharmaceuticals Ireland Ireland Allergan Services International, Limited Ireland Aptalis Pharma Ltd. (f/k/a Allergan Pharmaceuticals International Ltd.) Ireland Forest Laboratories Holdings Ltd. Ireland Forest Laboratories Ireland Ltd Ireland Forest Tosara Ltd. Ireland Furiex Holdings Unlimied Company Ireland Ireland Actavis Finance Ltd. Ireland Selamine Ltd. Ireland Tosara Exports Ltd. Ireland Warner Chilcott (Ireland) Limited Ireland Warner Chilcott Intermediate (Ireland) Limited Ireland Warner Chilcott plc Ireland Name Jurisdiction of Incorporation Actavis Isle of Man Ltd. Isle of Man Allergan Israel Ltd. Israel Actavis Italy S.p.A. Italy Allergan S.p.A. Italy Aptalis Pharma S.r.l. Italy Forest Laboratories Italy S.R.L. Italy Warner Chilcott Italy S.r.l. Italy Actavis ASKA KK Japan Actavis KK Japan Allergan International YK Japan Allergan Japan KK Japan Allergan KK Japan Allergan NK Japan Allergan Korea Limited Korea UAB Actavis Baltic Latvia Branch Latvia Allergan Baltics, UAB Lithuania UAB Actavis Baltic Lithuania ActavisS.à r.l. Luxembourg Actavis Acquisition 1 S.à r.l. (f/k/a Watson Pharma S. à r.l.) Luxembourg Actavis Acquisition 2S.à r.l. (f/k/a Watson Pharma Actavis S. a r.l.) Luxembourg Actavis CapitalS.à r.l.(f/k/a Actavis WC Holding S. a r.l.) Luxembourg Actavis CapitalS.à r.l., Luxembourg, Zweigniederlassung Zug Branch Luxembourg Actavis FinanceS.à r.l. Luxembourg Actavis Finance S.à r.l. Co. Luxembourg Actavis Funding SCS Luxembourg Actavis Holding 2S.à r.l. (f/k/a WatsonPhHldg 2 S.a r.l.) Luxembourg Actavis International HoldingS.à r.l. (f/k/aWatsonPhHldg.) Luxembourg Actavis Luxembourg International S.à r.l. Luxembourg Actavis Pharma HoldingS.à r.l. (f/k/a WatsonPharma Holding S.a r.l.) Luxembourg Actavis WC 1 S.a r.l. (f/k/a WC Luxembourg S. a r.l.) Luxembourg Actavis WC 2 S.a r.l. (f/k/a WC Luxco S.aÂ r.l.) Luxembourg Actavis WC 3 S.a r.l. (f/k/aWC Luxco Holdings S.aÂ r.l. ) Luxembourg Actavis, Inc. II SCS Luxembourg Actavis, Inc. SCS (f/k/a Watson Pharmaceuticals, Inc. SCS) Luxembourg Allergan Holdings S. à r.l. Luxembourg Allergan Luxembourg S.a r.l. Luxembourg Actavis Sdn. Bhd (f/k/a Ascent PharmahealthMalaysiaSdn.) Malaysia Allergan Malaysia Sdn. Bhd. Malaysia Actavis Export International Ltd. Malta Actavis International Ltd. Malta Actavis Ltd. Malta Actavis Malta Ltd. Malta Actavis Services (Asia) Ltd. (f/k/a Marrow Holdings Ltd.) Malta Arrow International Ltd. Malta Arrow Laboratories Ltd. Malta Arrow Pharma (Malta) Ltd. Malta Arrow Supplies Ltd. Malta Name Jurisdiction of Incorporation Robin Hood Holdings Ltd. Malta Actavis Pharma S. de R.L. de C.V. (f/k/a WatsonPh. S. de RL de CV) Mexico Actavis S. de R.L. de C.V. Mexico Allergan Servicios Profesionales, S. de R.L. de C.V. Mexico Allergan, S.A. de C.V. Mexico Watson Laboratories S. de R.L. de C.V. Mexico Actavis Dutch Holding BV Netherlands, The Actavis Holding Asia BV Netherlands, The Actavis Holding Germany GmbH Netherlands, The AHI C.V. Netherlands, The Allergan Holdings 2 BV Netherlands, The Allergan Holdings B.V. Netherlands, The Aptalis Holding B.V. Netherlands, The Aptalis Netherlands B.V. Netherlands, The Arrow Pharma Holdings BV Netherlands, The Durata Therapeuctics Holding CV Netherlands, The Durata Therapeuctics International BV Netherlands, The Durata Therapeutics Holding C.V. Netherlands, The Durata Therapeutics International B.V. Netherlands, The FL Holding C.V. Netherlands, The Forest Finance B.V. Netherlands, The Forest Healthcare (Branch of Forest Tosara Ltd.) Netherlands, The Forest Pharma B.V. Netherlands, The GM Invest BV Netherlands, The Medis Pharma BV (f/k/a Actavis Holding BV) Netherlands, The PharmaPack International BV Netherlands, The Warner Chilcott Nederland B.V. Netherlands, The Allergan B.V. Netherlands, The Actavis New Zealand Limited (f/k/a Arrow Pharm (NZ) Ltd) New Zealand Allergan New Zealand Ltd. New Zealand Spirit Pharmaceuticals NZ Pty Ltd. New Zealand Actavis Norway A/S Norway Allergan AS Norway Allergan Healthcare Philippines, Inc. Philippines Actavis Polska Sp. z.o.o. Poland Biovena Pharma Sp. z.o.o. Poland Arrowblue Productos Farmaceuticos SA Portugal Allergan Sales Puerto Rico, Inc. Puerto Rico Anda Puerto Rico, Inc Puerto Rico Warner Chilcott Company, LLC Puerto Rico Actavis SRL Romania Allergan SRL Romania Sindan Pharma SRL Romania LLC Actavis Russia Open Pharma LLC Russia Allergan C.I.S. SARL Russian Federaion Actavis d.o.o. Belgrade Serbia Allergan d.o.o. Beograd Serbia Name Jurisdiction of Incorporation Zdravlje AD Serbia Actavis Asia Pacific Pte. Ltd. Singapore Ascent Pharmahealth Asia Pte Ltd Singapore Drug House of Australia Pte Ltd Singapore Actavis S.r.o. Slovak Republic Allergan SK S.r.o. Slovak Republic Actavis (Pty) Ltd. (f/k/a Watson Pharma (Pty) Ltd.) South Africa Actavis Holdings South Africa (Pty) Ltd.(f//k/a Watson Pharma Holdings South Africa (Pty) Ltd.) South Africa Actavis Pharma (Pty) Ltd.(f/k/a Watson Pharma No 1 (Pty) Ltd.) South Africa Allergan Pharmaceuticals(Proprietary) Ltd. South Africa Arrow Pharma Tender (Pty) Ltd. South Africa Imbani Pharmaceuticals (Pty) Ltd. South Africa Pharmascript Pharmaceuticals Ltd. South Africa Referral-Net (Pty) Ltd. South Africa Scriptpharm Marketing (Pty) Ltd. South Africa Spear Pharmaceuticals (Pty) Ltd. South Africa Zelphy 1308 (Pty) Ltd. South Africa Actavis Pharma Iberia S.L.U. (f/k/a Warner Chilcott Iberia S.L.U.) Spain Allergan S.A. Spain Forest Laboratories Spain, SL Spain Warner Chilcott Iberia S.L.U. Spain Actavis AB Sweden Actavis Holding AB Sweden Allergan Norden AB Sweden Arrow Lakemedel AB Sweden ActavisS.à r.l. Steinhausen branch Switzerland Actavis Switzerland AG Switzerland Allergan AG Switzerland Allergan Medical GmbH Switzerland Oncopharma AG Switzerland Varioraw Percutive Sàrl Switzerland Warner Chilcott Pharmaceuticals S.àr.l. Switzerland Allergan Pharmaceuticals Taiwan Co. Ltd. Taiwan Allergan (Thailand) Limited Thailand Silom Medical Co., Ltd. Thailand Silom Medical International Co., Ltd. Thailand Actavis Ilaclari AS Turkey Actavis Istanbul Ilac Sanayive Ticaret Ltd. Sirketi Turkey Allergan Ilaclari Ticaret A.S. Turkey D 3 Pharma Ltd. UK Allergan Development Ventures I UK Ltd. UK Allergan Holdings Limited UK Allergan Limited UK Allergan Biologics Ltd.(f/k/a Eden Biodesign Ltd.) UK Actavis Holdings UK II Ltd. UK Actavis Holdings UK Ltd. UK Actavis UK Ltd. UK Name Jurisdiction of Incorporation Allergan UK LLP UK Aptalis Pharma UK Limited UK Arrow Generics Ltd. UK Arrow No 7 Ltd. UK Auden McKenzie (Pharma Division) Limited UK Auden McKenzie Holdings Limited UK Bowmed Ltd. UK Breath Limited UK Chilcott UK Limited UK Durata Therapeuctics Limited UK Eden Biopharm Group Ltd. UK Eden Biopharm Ltd. UK Forest Laboratories UK Ltd. UK Kythera Biopharmaceuticals (Europe) Limited UK Lime Pharma Limited UK Milbook (NI) Limited UK MPEX London Ltd. UK Nicobrand Limited UK NRIM Limited UK Pharmax Holding Ltd. UK Pharmax Limited UK Warner Chilcott Acquisition Limited UK Warner Chilcott Pharmaceuticals UK Limited UK Warner Chilcott Research Laboratories Limited UK Warner Chilcott UK Limited UK Durata Therapeutics Limited UK Actavis Ukraine LLC Ukraine Allergan Ukraine, LLC Ukraine Actavis (MEEA) FZE United Arab Emirates Allergan Middle East FZ-LLC United Arab Emirates Allergan de Venezuela, C.A. Venzuela Circa Pharmaceuticals West, Inc. US - California Makoff R&D Laboratories, Inc. US - California R&D Ferriecit Capital Resources, Inc. US - California R&D New Media Services Inc. US - California R&D Pharmaceutical, Inc. US - California R&D Research & Development Corp. US - California Watson Laboratories Inc. (Connecticut) US - Connecticut Actavis Elizabeth, LLC US - Delaware Actavis Kadian LLC US - Delaware Actavis Laboratories UT, Inc. (f/k/a Watson Laboratories, Inc. (Salt Lake City)) US - Delaware Actavis LLC US - Delaware Actavis Mid Atlantic, LLC US - Delaware Actavis Pharma Inc.(f/k/a Watson Pharma, Inc.) US - Delaware Actavis Pharmaceuticals NJ, Inc. (f/k/a Watson Pharmaceuticals (NJ) Inc.) US - Delaware Actavis Puerto Rico Holdings, Inc. US - Delaware Name Jurisdiction of Incorporation Actavis South Atlantic, LLC US - Delaware Actavis Totowa LLC US - Delaware Actavis US Holding LLC US - Delaware Actavis W.C. Holding Inc. US - Delaware AGN Seabreeze, LLC US - Delaware AHI CV HoldCo, LLC US - Delaware Allergan Holdings, Inc. US - Delaware Allergan Optical Irvine, Inc. US - Delaware Allergan Property Holdings, LLC US - Delaware Allergan Puerto Rico Holdings, Inc. US - Delaware Allergan Sales, LLC. US - Delaware Andrx Corporation US - Delaware Andrx Laboratories (NJ) US - Delaware Andrx Labs LLC US - Delaware Andrx Pharmaceuticals(NC) Equipment LLC US - Delaware Andrx Pharmaceuticals, LLC US - Delaware Aptalis Holdings, Inc. US - Delaware Aptalis Pharma US, Inc. US - Delaware AqueSys, Inc. US - Delaware Axcan EU LLC US - Delaware Cerexa Inc. US - Delaware Cobalt Laboratories LLC US - Delaware Commack Properties, Inc. US - Delaware Coventry Acquisition, LLC US - Delaware Cybear, LLC US - Delaware Development Partners, LLC US - Delaware Dogwood Pharmaceuticals, Inc. US - Delaware Durata Therapeuctics U.S. Limited US - Delaware Durata Therapeuctics, Inc US - Delaware Durata Therapeutics Inc. US - Delaware Durata Therapeutics U.S. Limited US - Delaware Eden Biodesign Inc. US - Delaware FL Cincinnati I Inc. US - Delaware FLI International LLC US - Delaware Forest Laboratories Products Corp. US - Delaware Forest Laboratories, LLC US - Delaware Forest Pharmaceuticals, Inc. US - Delaware FRX Churchill Holdings, Inc. US - Delaware Kythera Biopharmaceuticals, Inc. US - Delaware M8 Holdings LLC US - Delaware Marsam Pharma, LLC US - Delaware MPEX Pharmaceuticals, Inc. US - Delaware MSI, Inc US - Delaware Naurex Inc. US - Delaware Oculeve, Inc. US - Delaware Schein Bayer Pharmaceutical Services, Inc. US - Delaware Name Jurisdiction of Incorporation Schein Pharmaceutical International, Inc. US - Delaware SourceCF Inhalation Systems, LLC US - Delaware Tango US Holdings Inc. US - Delaware Vicuron Pharmaceuticals, Inc US - Delaware Warner Chilcott (US), LLC US - Delaware Warner Chilcott Corporation US - Delaware Warner Chilcott Finance LLC US - Delaware Warner Chilcott Leasing Equipment Inc. US - Delaware Warner Chilcott Sales (US), LLC US - Delaware Watson Cobalt Holdings, LLC US - Delaware Watson Diagnostics Inc. US - Delaware Watson Laboratories LLC US - Delaware Watson Laboratories, Inc. (Arizona) US - Delaware Watson Manufacturing Services, Inc. US - Delaware Watson Merger Sub Inc. US - Delaware Actavis Laboratories FL, Inc. (f/k/a Watson Laboratories, Inc. Florida) US - Florida Anda Inc. US - Florida Anda Marketing, Inc. US - Florida Anda Pharmaceuticals, Inc. US - Florida Anda Veterinary Supply Inc. US - Florida Andrx Pharmaceuticals(Mass), Inc. US - Florida Andrx Pharmaceuticals(NC), Inc. US - Florida Andrx Pharmaceuticals Equipment #1, LLC US - Florida Andrx Pharmaceuticals Sales and Marketing, Inc. US - Florida Royce Laboratories, Inc. US - Florida Royce Research & Development Limited Partnership I US - Florida Royce Research Group, Inc. US - Florida RxAPS, Inc. US - Florida SR Six, Inc. US - Florida Watson Management Corporation US - Florida Watson Therapeutics, Inc. US - Florida Del Mar Indemnity Co. Inc. US - Hawaii Actavis, Inc. US - Nevada Watson Laboratories Inc. (Corona) US - Nevada Forest Research Institute, Inc. US - New Jersey Furiex Pharmaceuticals, LLC US - New Jersey Actavis Laboratories NY, Inc.(f/k/a Watson Laboratories, Inc. (Copiague)) US - New York Ancirc Pharmaceuticals US - New York Circa Sub US - New York Inwood Laboratories, Inc. US - New York Rugby Laboratories, Inc. US - New York The Rugby Group, Inc. US - New York Valmed Pharmaceuticals, Inc. US - New York Watson Laboratories Inc. Ohio US - New York APBI Holdings, LLC US - North Carolina GenuPro, LLC US - North Carolina Name Jurisdiction of Incorporation Andrx South Carolina I, Inc. US - South Carolina Natrapac Inc. US - Utah
